 In theMatter of PACIFIC LUMBER COMPANYandLUMBER & SAWMILLWORKERS,LOCAL 3053, U. B. of C. & J. oF'A., A. F. L.Case No. R-5576.Decided July 17,1943Mr. H. L. Ricks,of Eureka, Calif., for the Company.Mr. Martin Balke,of Eureka,Calif., for the Union.Mr. A. Sumner Lawrence,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lumber & Sawmill Workers, Local 3053,U. B. of C. & J. of A., A. F. L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of Pacific Lumber Company, Field's Landing, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Gerald P.Leicht, Trial Examiner. Said hearing was held at Eureka, California,on June 22, 1943.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded the opportunity of filing briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS" OF FACT1.THE BUSINESS OF THE COMPANYPacific Lumber Company, a Maine corporation, has its principaloffices at San Francisco, California, and its principal plants and yardsat Scotia, California, where it is engaged in the business of logging,milling, and selling lumber and lumber products. In addition to themill and yards at Scotia, the Company also operates a branch yardand dock terminal located at Field's Landing, California.51 N. L. R. B., No. 81.407 408DECISIONS OF NAT'IO\AL LABOR REfLATIONS BOARDDuring the calendar year 1941, the Company purchased for use atits Scotia plant, raw materials valued at approximately $860,000, ofwhich approximately 80 percent was obtained from points outside theState of California.During the same period, the Company manufac-tured at its Scotia plant finished products of a value in excess of$1,000,000, of which approximately 60 percent was shipped to pointsoutside the State of California.The Company admits that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOL\ EDLumber & Sawmill Workers, Local 3053, United Brotherhood ofCarpenters and Joiners of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 30, 1943, the Union requested that the Company recognizeit as the exclusive collective bargaining representative of the Com-pany's employees at Field's Landing.The Company declined therequest upon the ground that the unit claimed by the Union wasinappropriate.A statement by the Regional Director, introduced in evidence atthe hearing, indicates that the Union represents a subtsantial numberof employees in the unit hereinafter found appropriateWe find' that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all employees of the Company at-itsField's Landing, California, dock and yard, exclusive of supervisorsand bosses, constitute an appropriate unit.While the Company does'not object to the exclusions requested by the Union, it does contestthe scope of the proposed unit and claims that the unit should em-brace not only the employees at Field's Landing but also those atthe Scotia mills and yards.The Company's yard and dock known as Field's Landing has beenin existence since 1908 or 1909, and in 1912 provided employment forabout 125 employees, at which time it was the sole distribution point'The Regional Director reported that the Union had submitted 13 signed application-for-membership cards,alldated in May 1943, of which 12 bore the apparently genuinesignatures of persons whose names appear on the Company's pay roll of June 11, 1943.containing the names of 13 persons within the claimed appropriate unit. PACIFIC LUMBER COMPA\I409by water for all the production from the Company mills located atScotia, a distance of approximately 20 miles from Field's Landing.At the present time, however, due to a change in transportation facili-ties, the clock and yard at Field's Landing handles but a very smallpart of the Company's shipments and is maintained by approximately13 employees, exclusive of supervisors.On the other hand, notwith-standing the possible elimination of Field's Landing from futureoperations of the Company, there is nothing in the record to'indicatewhen, if ever, such event is likely to occur.From the point of view of Company organization, the yard anddock at Field's Landing, though constituting a department of themain operations aid under the general supervision of the superintend-ent of distribution, are nevertheless under the immediate supervisionof a separate foreman or supervisor who has the right not,only todischarge employees working under him, but may also select pros-pective employees subject to the approval of the central employmentoffice and the passing of a physical examination on the part of theperson selected for employment.Employees at Field's Landingare,moreover, generally considered as permanently assigned to thislocation, there having been virtually no interchange of employeesbetween Scotia, and Field's Landing in recent times. In addition, em-ployees at the latter yard have generally considered themselves asapart from the Scotia operations and have always discussed with thelocal foreman matters relating to wages, hours, and other conditionsof employment.While employees at both Scotia and Field's Landing perform simi-lar work, are paid the same wage scale, and enjoy generally the sameworking conditions, the employees at each location live for the mostpart in the vicinity of their respective places of employment, havelittle if any opportunity for mutual relations, and at the present timeare either organizedor in the process of being organized by separatelocalsof the A. F. of L. Of these the local at Scotia has made but,slow progressii its organizing campaign due to the restraining in-fluence of recent unfairlabor practices on the part of the Company?On the other hand, the Field's Landing local, the charter of whichlimits its membership to employees at Field's Landing, has effectivelyorganized the Company's employees, which organization has beenentirely confined to the employees at Field's Landing.Because ofthe distance between Scotia and Field's Landing, thesemi-autonomous character of the Field's Landing operation as evi-'OnMay 27.1943,the Board issued its Decision and Order directing the Company tocease and desist from certain unfair labor practices.SeeMatter of Pact/c Lumber Corn-pang,49 N.' L. R. B. 1145..The fact that unfair labor practices may have contributedto the limited extent of union organization has been considered by the Board as an elementin the finding of a unit based on the extent of organizationSeeMatter of Pacific pasd Electric Co.,40 N L. R B. 591. 410DECISIONS OF NMPIONAL LABOR RELATIONS BOARDdented by its position under a separate foreman with substantial in-dependent authority, the absence of any appreciable intercharge ofemployees between Scotia and Field's Landing, the local interests ofField's Landing employees, and the fact that practically all such em-ployees have signified their desire for collective bargaining by becom-ing members of the petitioning local, together with the fact that ef-fective union organization is at present limited to the employees atField's Landing, we are of the opinion that the employees at Field'sLanding constitute a homogeneous group suitable for the purposesof collective bargaining.'We find that all employees of the Company employed at its Field'sLanding dock and yard, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article 111, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific LumberCompany Field's Landing, California, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-aSeeMatter of, Meadow Valley Lumber Co.,32 N. L. R. B. 115;Matterof Max Pollack,Inc., 38 N. L. R. B. 966;Matter of Pacafio Gas & Electrzc Co,40 N. L. R. B. 591;Matterof Abraham Brothers PackingCompany, 47 N. L. R. B. 1338;Matter of Woodside CottonMalls Co., 48 N. L. R B. 518. PACIFIC LUMBER COMPANY411ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged for cause,to determinewhether or not they desire to be represented by Lumber& Sawmill Workers, Local 3053, U. B. of C. & J. of A., A. F. L., for thepurposes of collective bargaining.